IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                       No. 00-10113
                                     Summary Calendar


MARY M. DIAZ,
                                                            Plaintiff-Appellant,
versus
KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                            Defendant-Appellee.

                ____________________________________________
                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 1:99-CV-80
            ____________________________________________
                               August 4, 2000
Before POLITZ, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.
PER CURIAM:*
         Mary M. Diaz appeals the affirmance of the Social Security Commissioner’s

decision denying her disability insurance benefits and supplemental security income.

Diaz contends that: (1) the disability determination was not supported by substantial
evidence; (2) the ALJ improperly assessed her subjective complaints of pain and her

daily activities in the disability determination, and also erred in finding that she had the


         *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                                1
residual functional capacity for light work; (3) cited alternative jobs were not within her
capacity for light work; and (4) the ALJ failed to consider the combined effect of her

several impairments.

      Our review of the record persuades that the ALJ appropriately considered the
evidence and applied correct legal standards. The decision that Diaz was not disabled

is supported by substantial evidence on the record as a whole.1

      Diaz further contends that the (1) magistrate judge’s briefing order occasioned

a fundamental error as to the type and nature of appellate review and failed to consider
all of the evidence of her alleged disability; and (2) the district court failed to conduct
a de novo review of the magistrate judge’s report.
      We find no reversible error respecting the briefing order. Further, the report of

the magistrate judge reflects that he properly considered the entirety of the evidence in
his review of the Commissioner’s decision, evidence which we find substantially

supports the challenged disability conclusion.
      Finally, we find no support for the contention that the district court failed to
conduct a de novo review.2

      Accordingly, the district court’s affirmance of the Commissioner’s decision to

deny Diaz disability benefits is AFFIRMED.




      1
       Bowling v. Shalala, 36 F.3d 431 (5th Cir. 1994).
      2
       Longmire v. Guste, 921 F.2d 620 (5th Cir. 1991).
                                             2